Order, entered on August 17, 1964, denying the judgment creditors’ motion to punish a witness for contempt on condition that the witness appear and submit to further examination, unanimously affirmed, with $30 costs to the judgment creditors. Under the circumstances, the rights of the judgment creditors are sufficiently protected by the denial of the motion upon condition that the witness testifies. Moreover, from the concessions made upon the argument of this appeal, the witness is prepared to make full disclosure upon the matters about which the judgment creditors had inquired before making the motion to punish for contempt. The witness now has the judicial direction to answer without which he heretofore made claim he was uncertain about his rights and duties in the *482premises. However, it cannot be said that the witness was entirely without fault in his refusal to answer pertinent and proper questions and in obstructing the judgment creditors’ attempt to obtain information regarding the judgment debtor's assets. For that reason we are assessing costs and disbursements in favor of appellants. Concur — Botein, P. J., Valente, McNally, Eager and Staley, JJ.